I concur herein, expressing no opinion on the issue of the sale of the bonds involved, upon a chilled market, pending litigation concerning validity of the bonds. That question is not now before us, but judges cannot be blind to that which everyone knows, especially upon questions publici juris.
Everyone may know there is now a third action which may present the question not now before us. It may present an issue of law depending upon facts occurring subsequent to those of record by which we measured the issues in Henry v. City of Oklahoma City, 188 Okla. 308, 108 P.2d 148, and by which we measure the cause this day determined. *Page 470